Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 3/2/21.  Claims 1, 4, 10, 13, 16 and 19 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 3/2/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MINENO et al (U.S. 20110029546 A1 hereinafter, “MINENO”).
5.	With respect to claim 1,
	MINENO discloses a method comprising:
storing rules for performing rules-based cleaning operations on a plurality of datasets (MINENO [0085] e.g. [0085] The initializing unit 311 generates a data type conversion rule table 331 from the data type conversion definition of the cleansing specification definition file 301 and the data type code table 321 and generates a cleansing rule table 332 from the cleansing function definition of the cleansing specification definition file 301, the type attribute code table 322, and the type attribute value code table 323.  The initializing unit 311 integrates the data type conversion rule table 331 and the cleansing rule table 332 to establish a conversion rule set 330.  The conversion rule set 330 is binary data, for example.  Thus, data conversion rules are established for conversion from the conversion source into the conversion destination related to the encoded data types, type attributes, and type attribute values.),
wherein each rule comprises one or more functions to be executed against a dataset during the rules-based cleaning operations, the one or more functions each having one or more associated conditions and actions (MINENO [0033], [0112], [0121], [0269] and Figs. 11 & 21 e.g. [0269] FIG. 61 is a diagram of the conversion rule set 330 when the constraint is added.  The conversion rule set 330 of FIG. 61 depicts a state of deploying the constraint condition onto the conversion rule set 330 depicted in FIG. 43.  In FIG. 61, a record for the constraint condition is added to the conversion rule tables for data type 4301 to 4304.  In the record for the constraint condition, default is indicated by "null".  If the constraint is introduced as depicted in FIG. 59, a pointer to the constraint condition table is set to a corresponding cleansing rule in the record for the constraint condition of the corresponding conversion rule tables for data type 4301 to 4304. [0112] If the data of the conversion source 101 (physical model TABLE_A) is subjected to the data conversion and output to the conversion destination 102 (logic model TABLE_B), since "FULL_NAME" is different in the type attribute value of the character code system that is the type attribute, the cleansing from JEF to SJIS is performed [as action].  Since the type attribute regulating the maximum character string length is specified on the TABLE_B, if the character string length is greater than 14 bytes, a copy is made for 14 bytes and subsequent characters are deleted [as action].  Since "TELEPHONE_NUMBER" is different in the data type, type conversion [as action] is performed from the character string type (JEF) to the integer type),
wherein the one or more actions are performed on the dataset responsive to the one or more associated conditions being satisfied (MINENO [0033], [0112], [0121], [0236], [0278], [0325] – [0327] and Figs. 11 & 21 e.g. [0236] At step S5411, the definition point d is incremented (step S5411).  It is then determined whether d>D is satisfied (step S5412).  If d>D is not satisfied (step S5412: NO), the procedure returns to step S5404 to process the next definition point d. On the other hand, if d>D is satisfied (step S5412: YES), since the process is to be completed for all the definition points, the procedure returns to step S5401.  At step S5401, if an unselected pair of the encoded meta-definition information 340 does not exist (step S5401: NO), the data converting process (step S5002) is completed and a shift is made to step S5003 of FIG. 50. [0325] At step S7113, the control pattern P is specified again (step S7113).  If the control pattern P is P1 or P2 (step S7113: P1, P2), it is determined whether the definition point d is d=0 (step S7114).  If d=0 is not satisfied (step S7114: NO), the procedure returns to step S7108 and if d=0 is satisfied (step S7114: YES), the procedure returns to step S7101. [0326] If the control pattern P is P0 (step S7113: P0), it is determined whether the definition point d is d=D (step S7115).  If d=D is not satisfied (step S7115: NO), the procedure returns to step S7108 and if d=D is satisfied (step S7115: YES), the procedure returns to step S7101. [0327] If the control pattern P is P3 to P6 (step S7113: P3 to P6), it is determined whether the definition point d is d=R (step S7116).  If d=R is not satisfied (step S7116: NO), the procedure returns to step S7108 and if d=R is satisfied (step S7116: YES), the procedure returns to step S7101.); and
applying the rules to each of the plurality of datasets to perform the rules-based cleaning operations (MINENO [0033], [0112], [0121], [0236], [0278], [0325] – [0327] and Figs. 11 & 21 e.g. [0236] At step S5411, the definition point d is incremented (step S5411).  It is then determined whether d>D is satisfied (step S5412).  If d>D is not satisfied (step S5412: NO), the procedure returns to step S5404 to process the next definition point d. On the other hand, if d>D is satisfied (step S5412: YES), since the process is to be completed for all the definition points, the procedure returns to step S5401.  At step S5401, if an unselected pair of the encoded meta-definition information 340 does not exist (step S5401: NO), the data converting process (step S5002) is completed and a shift is made to step S5003 of FIG. 50. [0325] At step S7113, the control pattern P is specified again (step S7113).  If the control pattern P is P1 or P2 (step S7113: P1, P2), it is determined whether the definition point d is d=0 (step S7114).  If d=0 is not satisfied (step S7114: NO), the procedure returns to step S7108 and if d=0 is satisfied (step S7114: YES), the procedure returns to step S7101. [0326] If the control pattern P is P0 (step S7113: P0), it is determined whether the definition point d is d=D (step S7115).  If d=D is not satisfied (step S7115: NO), the procedure returns to step S7108 and if d=D is satisfied (step S7115: YES), the procedure returns to step S7101. [0327] If the control pattern P is P3 to P6 (step S7113: P3 to P6), it is determined whether the definition point d is d=R (step S7116).  If d=R is not satisfied (step S7116: NO), the procedure returns to step S7108 and if d=R is satisfied (step S7116: YES), the procedure returns to step S7101.), wherein applying the rules to a given dataset comprises:
identifying an ordered list of the one or more functions to be executed with respect to the given dataset during the rules-based cleaning operations (MINENO [0033], [0112], [0121] and Figs. 11 & 21 e.g. [0033] FIG. 21 is a chart of the execution order of the cleansing function. [0112] If the data of the conversion source 101 (physical model TABLE_A) is subjected to the data conversion and output to the conversion destination 102 (logic model TABLE_B), since "FULL_NAME" is different in the type attribute value of the character code system that is the type attribute, the cleansing from JEF to SJIS is performed.  Since the type attribute regulating the maximum character string length is specified on the TABLE_B, if the character string length is greater than 14 bytes, a copy is made for 14 bytes and subsequent characters are deleted.  Since "TELEPHONE_NUMBER" is different in the data type, type conversion is performed from the character string type (JEF) to the integer type. [0121] FIG. 11 is a diagram of another description example of the meta-definition file 304.  In the meta-definition file 304 depicted in FIG. 11, the definition of the "FULL_NAME" column (Char type) is replaced with the "personal name" type, which is the data type added in FIG. 9, in the TABLE_A and the TABLE_B of the meta-definition file 304 depicted in FIG. 8.  Therefore, the type attribute "name_space" specific to the personal name type is newly defined; the "FULL_NAME" column of the TABLE_A is defined by "name_space="Yes"" and includes a space; and the "FULL_NAME" column of the TABLE_B is defined by "name_space="No"" and includes no space.  The description of the underline of FIG. 8 (type attribute: maximum character string length) is deleted in this example for the simplicity of description);
determining, for each of the one or more functions, whether the given dataset satisfies one or more conditions pertaining to a context of the given dataset and associated with a respective function of the one or more functions (MINENO [0033], [0112], [0121], [0138], [0236], [0257], [0269], [0278], [0289], [0325] – [0327], [0332] and Figs. 11 & 21 e.g. [0236] At step S5411, the definition point d is incremented (step S5411).  It is then determined whether d>D is satisfied (step S5412).  If d>D is not satisfied (step S5412: NO), the procedure returns to step S5404 to process the next definition point d. On the other hand, if d>D is satisfied (step S5412: YES), since the process is to be completed for all the definition points, the procedure returns to step S5401.  At step S5401, if an unselected pair of the encoded meta-definition information 340 does not exist (step S5401: NO), the data converting process (step S5002) is completed and a shift is made to step S5003 of FIG. 50. [0269] FIG. 61 is a diagram of the conversion rule set 330 when the constraint is added.  The conversion rule set 330 of FIG. 61 depicts a state of deploying the constraint condition onto the conversion rule set 330 depicted in FIG. 43.  In FIG. 61, a record for the constraint condition is added to the conversion rule tables for data type [as a context of the given dataset; referring to the instant application specification [0013]] 4301 to 4304.  In the record for the constraint condition, default is indicated by "null".  If the constraint is introduced as depicted in FIG. 59, a pointer to the constraint condition table is set to a corresponding cleansing rule in the record for the constraint condition of the corresponding conversion rule tables for data type 4301 to 4304. [0325] At step S7113, the control pattern P is specified again (step S7113).  If the control pattern P is P1 or P2 (step S7113: P1, P2), it is determined whether the definition point d is d=0 (step S7114).  If d=0 is not satisfied (step S7114: NO), the procedure returns to step S7108 and if d=0 is satisfied (step S7114: YES), the procedure returns to step S7101. [0326] If the control pattern P is P0 (step S7113: P0), it is determined whether the definition point d is d=D (step S7115).  If d=D is not satisfied (step S7115: NO), the procedure returns to step S7108 and if d=D is satisfied (step S7115: YES), the procedure returns to step S7101. [0327] If the control pattern P is P3 to P6 (step S7113: P3 to P6), it is determined whether the definition point d is d=R (step S7116).  If d=R is not satisfied (step S7116: NO), the procedure returns to step S7108 and if d=R is satisfied (step S7116: YES), the procedure returns to step S7101. [0332] In the process at step S7203, the conversion rule tables for specified data type is referenced by using the definition point d as the sequence number to acquire the conversion rule table (the data type conversion rule table 331 or the cleansing rule table 332); the conversion rule table for a constraint condition is referenced by using the values of the encoded meta-definition pair referenced at step S7108 as the sequence numbers of From/To);
responsive to the given dataset satisfying the one or more conditions pertaining to the context of the given dataset and associated with the respective function, performing, on the given dataset, one or more actions associated with the respective function (MINENO [0033], [0112], [0121], [0138], [0236], [0257], [0269], [0278], [0289], [0325] – [0327], [0332] and Figs. 11 & 21 e.g. [0236] At step S5411, the definition point d is incremented (step S5411).  It is then determined whether d>D is satisfied (step S5412).  If d>D is not satisfied (step S5412: NO), the procedure returns to step S5404 to process the next definition point d. On the other hand, if d>D is satisfied (step S5412: YES), since the process is to be completed for all the definition points, the procedure returns to step S5401.  At step S5401, if an unselected pair of the encoded meta-definition information 340 does not exist (step S5401: NO), the data converting process (step S5002) is completed and a shift is made to step S5003 of FIG. 50. [0269] FIG. 61 is a diagram of the conversion rule set 330 when the constraint is added.  The conversion rule set 330 of FIG. 61 depicts a state of deploying the constraint condition onto the conversion rule set 330 depicted in FIG. 43.  In FIG. 61, a record for the constraint condition is added to the conversion rule tables for data type [as a context of the given dataset; referring to the instant application specification [0013]] 4301 to 4304.  In the record for the constraint condition, default is indicated by "null".  If the constraint is introduced as depicted in FIG. 59, a pointer to the constraint condition table is set to a corresponding cleansing rule in the record for the constraint condition of the corresponding conversion rule tables for data type 4301 to 4304. [0325] At step S7113, the control pattern P is specified again (step S7113).  If the control pattern P is P1 or P2 (step S7113: P1, P2), it is determined whether the definition point d is d=0 (step S7114).  If d=0 is not satisfied (step S7114: NO), the procedure returns to step S7108 and if d=0 is satisfied (step S7114: YES), the procedure returns to step S7101. [0326] If the control pattern P is P0 (step S7113: P0), it is determined whether the definition point d is d=D (step S7115).  If d=D is not satisfied (step S7115: NO), the procedure returns to step S7108 and if d=D is satisfied (step S7115: YES), the procedure returns to step S7101. [0327] If the control pattern P is P3 to P6 (step S7113: P3 to P6), it is determined whether the definition point d is d=R (step S7116).  If d=R is not satisfied (step S7116: NO), the procedure returns to step S7108 and if d=R is satisfied (step S7116: YES), the procedure returns to step S7101.); and
providing a derived dataset comprising at least one modification to the given dataset resulting from the one or more actions associated with the respective function (MINENO [0033], [0112], [0121] and Figs. 11 & 21 e.g. [0033] FIG. 21 is a chart of the execution order of the cleansing function. [0112] If the data of the conversion source 101 (physical model TABLE_A) is subjected to the data conversion and output to the conversion destination 102 (logic model TABLE_B), since "FULL_NAME" is different in the type attribute value of the character code system that is the type attribute, the cleansing from JEF to SJIS is performed.  Since the type attribute regulating the maximum character string length is specified on the TABLE_B, if the character string length is greater than 14 bytes, a copy is made for 14 bytes and subsequent characters are deleted.  Since "TELEPHONE_NUMBER" is different in the data type, type conversion is performed from the character string type (JEF) to the integer type. [0121] FIG. 11 is a diagram of another description example of the meta-definition file 304.  In the meta-definition file 304 depicted in FIG. 11, the definition of the "FULL_NAME" column (Char type) is replaced with the "personal name" type, which is the data type added in FIG. 9, in the TABLE_A and the TABLE_B of the meta-definition file 304 depicted in FIG. 8.  Therefore, the type attribute "name_space" specific to the personal name type is newly defined; the "FULL_NAME" column of the TABLE_A is defined by "name_space="Yes"" and includes a space; and the "FULL_NAME" column of the TABLE_B is defined by "name_space="No"" and includes no space.  The description of the underline of FIG. 8 (type attribute: maximum character string length) is deleted in this example for the simplicity of description).
6.	With respect to claim 2,
	MINENO further discloses wherein each of the plurality of datasets comprises one or more columns each having corresponding column metadata, and wherein performing the one or more actions comprises modifying at least one column metadata of at least one of the one or more columns from the dataset (MINENO [0033], [0112], [0121] and Figs. 11 & 21 e.g. [0112] If the data of the conversion source 101 (physical model TABLE_A) is subjected to the data conversion and output to the conversion destination 102 (logic model TABLE_B), since "FULL_NAME" is different in the type attribute value of the character code system that is the type attribute, the cleansing from JEF to SJIS is performed.  Since the type attribute regulating the maximum character string length is specified on the TABLE_B, if the character string length is greater than 14 bytes, a copy is made for 14 bytes and subsequent characters are deleted.  Since "TELEPHONE_NUMBER" is different in the data type, type conversion is performed from the character string type (JEF) to the integer type. [0121] FIG. 11 is a diagram of another description example of the meta-definition file 304.  In the meta-definition file 304 depicted in FIG. 11, the definition of the "FULL_NAME" column (Char type) is replaced with the "personal name" type, which is the data type added in FIG. 9, in the TABLE_A and the TABLE_B of the meta-definition file 304 depicted in FIG. 8.  Therefore, the type attribute "name_space" specific to the personal name type is newly defined; the "FULL_NAME" column of the TABLE_A is defined by "name_space="Yes"" and includes a space; and the "FULL_NAME" column of the TABLE_B is defined by "name_space="No"" and includes no space.  The description of the underline of FIG. 8 (type attribute: maximum character string length) is deleted in this example for the simplicity of description).
7.	With respect to claim 3,
	MINENO further discloses wherein each column metadata comprises at least one of a column name or a column data type, and wherein performing the one or more actions comprises modifying at least one of a column name or a column data type of at least one of the one or more columns from the first dataset (MINENO [0033], [0112], [0121] and Figs. 11 & 21 e.g. [0121] FIG. 11 is a diagram of another description example of the meta-definition file 304.  In the meta-definition file 304 depicted in FIG. 11, the definition of the "FULL_NAME" column (Char type) is replaced with the "personal name" type, which is the data type added in FIG. 9, in the TABLE_A and the TABLE_B of the meta-definition file 304 depicted in FIG. 8.  Therefore, the type attribute "name_space" specific to the personal name type is newly defined; the "FULL_NAME" column of the TABLE_A is defined by "name_space="Yes"" and includes a space; and the "FULL_NAME" column of the TABLE_B is defined by "name_space="No"" and includes no space.  The description of the underline of FIG. 8 (type attribute: maximum character string length) is deleted in this example for the simplicity of description).
8.	With respect to claim 5,
	MINENO further discloses wherein the rules are applied to each of the plurality of datasets automatically responsive to a triggering event, the triggering event comprising at least one of a periodic interval having elapsed since a previous rules-based cleaning operation was performed, an addition of a new dataset to the plurality of datasets, or receipt of a request to perform a rules-based cleaning operation (MINENO [0209] e.g. The criterion may be operational input from a user or the presence of data to be converted).
9.	With respect to claim 6,
	MINENO further discloses
determining whether the derived dataset satisfies one or more conditions associated with a subsequent function in the ordered list of the one or more functions; and
responsive to the derived dataset satisfying the one or more conditions associated with the subsequent function, performing, on the derived dataset, one or more actions associated with the subsequent function (MINENO [0033], [0112], [0121], [0236], [0278], [0325] – [0327] and Figs. 11 & 21 e.g. [0236] At step S5411, the definition point d is incremented (step S5411).  It is then determined whether d&gt;D is satisfied (step S5412).  If d&gt;D is not satisfied (step S5412: NO), the procedure returns to step S5404 to process the next definition point d. On the other hand, if d&gt;D is satisfied (step S5412: YES), since the process is to be completed for all the definition points, the procedure returns to step S5401.  At step S5401, if an unselected pair of the encoded meta-definition information 340 does not exist (step S5401: NO), the data converting process (step S5002) is completed and a shift is made to step S5003 of FIG. 50. [0325] At step S7113, the control pattern P is specified again (step S7113).  If the control pattern P is P1 or P2 (step S7113: P1, P2), it is determined whether the definition point d is d=0 (step S7114).  If d=0 is not satisfied (step S7114: NO), the procedure returns to step S7108 and if d=0 is satisfied (step S7114: YES), the procedure returns to step S7101. [0326] If the control pattern P is P0 (step S7113: P0), it is determined whether the definition point d is d=D (step S7115).  If d=D is not satisfied (step S7115: NO), the procedure returns to step S7108 and if d=D is satisfied (step S7115: YES), the procedure returns to step S7101. [0327] If the control pattern P is P3 to P6 (step S7113: P3 to P6), it is determined whether the definition point d is d=R (step S7116).  If d=R is not satisfied (step S7116: NO), the procedure returns to step S7108 and if d=R is satisfied (step S7116: YES), the procedure returns to step S7101.).
10.	With respect to claim 7,
	MINENO further discloses
generating an indication of the functions for which the one or more associated conditions were satisfied and the associated one or more actions were performed; and
associating the indication with the derived dataset (MINENO [0033], [0112], [0121], [0236], [0278], [0325] – [0327] and Figs. 11 & 21 e.g. [0236] At step S5411, the definition point d is incremented (step S5411).  It is then determined whether d&gt;D is satisfied (step S5412).  If d&gt;D is not satisfied (step S5412: NO), the procedure returns to step S5404 to process the next definition point d. On the other hand, if d&gt;D is satisfied (step S5412: YES), since the process is to be completed for all the definition points, the procedure returns to step S5401.  At step S5401, if an unselected pair of the encoded meta-definition information 340 does not exist (step S5401: NO), the data converting process (step S5002) is completed and a shift is made to step S5003 of FIG. 50. [0325] At step S7113, the control pattern P is specified again (step S7113).  If the control pattern P is P1 or P2 (step S7113: P1, P2), it is determined whether the definition point d is d=0 (step S7114).  If d=0 is not satisfied (step S7114: NO), the procedure returns to step S7108 and if d=0 is satisfied (step S7114: YES), the procedure returns to step S7101. [0326] If the control pattern P is P0 (step S7113: P0), it is determined whether the definition point d is d=D (step S7115).  If d=D is not satisfied (step S7115: NO), the procedure returns to step S7108 and if d=D is satisfied (step S7115: YES), the procedure returns to step S7101. [0327] If the control pattern P is P3 to P6 (step S7113: P3 to P6), it is determined whether the definition point d is d=R (step S7116).  If d=R is not satisfied (step S7116: NO), the procedure returns to step S7108 and if d=R is satisfied (step S7116: YES), the procedure returns to step S7101.).
11.	With respect to claim 8,
	MINENO further discloses wherein the rules are stored as an object model, the object model comprising one or more objects that each represent an action of the one or more actions to be performed with respect to the plurality of datasets, one or more objects that each represent a function of the one or more functions that invokes the one or more actions, and one or more objects that each represent a condition of the one or more conditions defining whether to perform the one or more actions (MINENO [0086], [0109], [0113], [0279] – [0280], [0342], [0373] e.g. object-oriented; object).
12.	With respect to claim 9,
	MINENO further discloses wherein the object model further comprises one or more objects that each represent a sequencer defining the ordered list of the one or more functions to be executed, and an object representing a cleaner that orchestrates the rules-based cleaning operations (MINENO [0086], [0109], [0113], [0279] – [0280], [0342], [0373] e.g. object-oriented; object).
13.	Claims 10-12, 14-15 are same as claims 1-3, 5-6 and are rejected for the same reasons as applied hereinabove.
14.	Claims 16-18, 20 are same as claims 1-3, 5 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MINENO in view of Mehta et al (U.S. Patent 10650020 B1 hereinafter, “Mehta”).
20.	With respect to claim 4,
Although MINENO substantially teaches the claimed invention, MINENO does not explicitly indicate wherein the context of the given dataset comprises at least one of a name, identifier, path, or storage location associated with the given dataset, and wherein determining whether the given dataset satisfies the one or more conditions pertaining to the context of the given dataset and associated with the respective function comprises determining whether the context matches a defined parameter.
Mehta teaches the limitations by stating wherein the context of the given dataset comprises at least one of a name, identifier, path, or storage location associated with the given dataset, and wherein determining whether the given dataset satisfies the one or more conditions pertaining to the context of the given dataset and associated with the respective function comprises determining whether the context matches a defined parameter (Mehta col. 5 lines 54-67, col. 20 lines 3-56 and Figs. 9-12 e.g. column name).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of MINENO and Mehta, to overcome the drawback of cleaning data generated by organizations is often an expensive process (Mehta col. 2 lines 59-61). 
21.	Claim 13 is same as claim 4 and is rejected for the same reasons as applied hereinabove.
22.	Claim 19 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

23.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Mehta.
24.	With respect to claim 1,
	Murray discloses a method comprising:
storing rules for performing rules-based cleaning operations on a plurality of datasets (Murray [0003], [0090] e.g. [0003] to clean and curate the data and/or the analyzed results. [0090] In some embodiments, the transform engine 322 can automatically generate transform scripts [as rules] to repair data at the data source.  Repairs may include automatically renaming columns, replacing strings or patterns within a column, modifying text case, reformatting data, etc. For example, the transform engine 322 can generate a transformation script to transform a column of dates based on a recommendation from recommendation engine 308 to modify, or convert, the formats of the dates in the column),
wherein each rule comprises one or more functions to be executed against a dataset during the rules-based cleaning operations, the one or more functions each having one or more associated conditions and actions (Murray [0134] e.g. [0134] A high probability [as condition] in some embodiments can cause the transform engine to automatically label [as action] col_0008 to "city"),
wherein the one or more actions are performed on the dataset responsive to the one or more associated conditions being satisfied (Murray [0134], [0186] e.g. [0134] A high probability in some embodiments can cause the transform engine to automatically label col_0008 to "city". [0186] The problem is to generate a "bin-similarity matrix" A satisfying the condition that A is a "non-negative symmetric bounded matrix such that each diagonal element is bigger or equal to every other element in its row."); and
applying the rules to each of the plurality of datasets to perform the rules-based cleaning operations (Murray [0035] e.g. [0035] The present disclosure relates generally to a data service that analyzes, prepares, extracts, repairs, generates, and/or enriches data obtained from multiple data sources), wherein applying the rules to a given dataset comprises:
identifying an ordered list of the one or more functions to be executed with respect to the given dataset during the rules-based cleaning operations (Murray [0067] e.g. A transform may be performed on data that was previously transformed by another transform in the set.  The set of transforms may be performed in parallel or in a particular order, such that the data resulting after performing the set of transforms is enriched);
determining, for each of the one or more functions, whether the given dataset satisfies one or more conditions associated with a respective function of the one or more functions (Murray [0134], [0186] e.g. [0134] A high probability in some embodiments can cause the transform engine to automatically label col_0008 to "city". [0186] The problem is to generate a "bin-similarity matrix" A satisfying the condition that A is a "non-negative symmetric bounded matrix such that each diagonal element is bigger or equal to every other element in its row.");
responsive to the given dataset satisfying the one or more conditions associated with the respective function, performing, on the given dataset, one or more actions associated with the respective function (Murray [0134], [0186] e.g. [0134] A high probability in some embodiments can cause the transform engine to automatically label col_0008 to "city". [0186] The problem is to generate a "bin-similarity matrix" A satisfying the condition that A is a "non-negative symmetric bounded matrix such that each diagonal element is bigger or equal to every other element in its row."); and
providing a derived dataset comprising at least one modification to the given dataset resulting from the one or more actions associated with the respective function (Murray [0148] e.g. [0148] A new dataset (e.g., a third dataset) may be generated based on executing the transform script.  The new dataset may be generated as a merger of the datasets based on the selected column pair according to the type of join.  For example, a third dataset may be generated based on merging, the according to a type of join, a first dataset at a first column within the selected column pair with the second dataset at a second column in the selected column pair).
Although Murray substantially teaches the claimed invention, Murray does not explicitly indicate one or more conditions pertaining to a context of the given dataset.
Murray teaches the limitations by stating
determining, for each of the one or more functions, whether the given dataset satisfies one or more conditions pertaining to a context of the given dataset and associated with a respective function of the one or more functions;
responsive to the given dataset satisfying the one or more conditions pertaining to the context of the given dataset and associated with the respective function, performing, on the given dataset, one or more actions associated with the respective function; and
providing a derived dataset comprising at least one modification to the given dataset resulting from the one or more actions associated with the respective function (Mehta col. 5 lines 54-67, col. 20 lines 3-56 and Figs. 9-12 e.g. (36)    The step of preprocessing the data is also referred to as cleansing the data by modifying data that does not satisfy various formatting criteria that determine whether the data can be processed by the big data analysis system 130.  For example, end users often make mistakes while entering URLs, thereby introducing incorrect URL values in the data.  However, the data entered by the user is still valuable information since the system can derive information based on the fact that the user intended to enter a specific URL.  The intended URL may be obtained by performing a transformation of the incorrect URL field that replaces ";" by ":".  The data preprocessing system 100 may include a large number of such transform operations that pre-process the raw data produced by sources of big data 110. FIG. 9 shows a user interface illustrating impact of an extract transformation operation, according to an embodiment.  The user interface 300 receives a transform 910 that extracts a value from rows of the full address column and includes the extracted value in a result column.  The transform 910 specifies components including a column name ("full_address") and a regular expression ("/[circumflex over ( )][a-zA-Z]*/") that matches values from the identified column if the address starts with a alphabetic word (instead of a numeric value).  The user interface 300 shows a preview column 940 with the result of the transform.  The transform analyzer 200 analyzes the transform 910 to identify the various components of the transform.  The transform analyzer 200 also determines that the condition associated with the column comprises the regular expression.  (123)    FIG. 12 shows a user interface illustrating impact of a keep transformation operation, according to an embodiment.  The user interface 300 receives a transform 1210 that keeps rows that satisfy a particular condition.  The transform 1210 identifies a column (the full_address column) and specifies a condition based on the value of the full_address column (or attribute).  The transform 1210 specifies the condition ("matches(full_address, `Mesa`)".) [as
determining, for each of the one or more functions (e.g. cleansing, transform), whether the given dataset satisfies one or more conditions (e.g. condition) pertaining to a context of the given dataset and associated with a respective function of the one or more functions;
responsive to the given dataset satisfying the one or more conditions (e.g. satisfy a particular condition) pertaining to the context (e.g. column name; referring to the instant application specification [0013]) of the given dataset and associated with the respective function, performing, on the given dataset, one or more actions associated with the respective function; and
providing a derived dataset comprising at least one modification to the given dataset resulting from the one or more actions associated with the respective function] Accordingly the transform 1210 specifies that upon execution, the transform 1210 will keep only rows in which the substring `Mesa` occurs at least once, such as the impacted row 1220).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Murray and Mehta, to overcome the drawback of cleaning data generated by organizations is often an expensive process (Mehta col. 2 lines 59-61). 
25.	With respect to claim 2,
	Murray further discloses wherein each of the plurality of datasets comprises one or more columns each having corresponding column metadata, and wherein performing the one or more actions comprises modifying at least one column metadata of at least one of the one or more columns from the dataset (Murray [0148] e.g. [0148] A new dataset (e.g., a third dataset) may be generated based on executing the transform script.  The new dataset may be generated as a merger of the datasets based on the selected column pair according to the type of join.  For example, a third dataset may be generated based on merging, the according to a type of join, a first dataset at a first column within the selected column pair with the second dataset at a second column in the selected column pair).
26.	With respect to claim 3,
	Murray further discloses wherein each column metadata comprises at least one of a column name or a column data type, and wherein performing the one or more actions comprises modifying at least one of a column name or a column data type of at least one of the one or more columns from the first dataset (Murray [0066], [0069], [0134], TABLE 1).
27.	With respect to claim 4,
	Mehta further discloses wherein the context of the given dataset comprises at least one of a name, identifier, path, or storage location associated with the given dataset, and wherein determining whether the given dataset satisfies the one or more conditions pertaining to the context of the given dataset and associated with the respective function comprises determining whether the context matches a defined parameter (Mehta col. 5 lines 54-67, col. 20 lines 3-56 and Figs. 9-12 e.g. column name).
28.	With respect to claim 5,
	Murray further discloses wherein the rules are applied to each of the plurality of datasets automatically responsive to a triggering event, the triggering event comprising at least one of a periodic interval having elapsed since a previous rules-based cleaning operation was performed, an addition of a new dataset to the plurality of datasets, or receipt of a request to perform a rules-based cleaning operation (Murray [0049], [0134], [0153]).
29.	With respect to claim 6,
	Murray further discloses determining whether the derived dataset satisfies one or more conditions associated with a subsequent function in the ordered list of the one or more functions; and responsive to the derived dataset satisfying the one or more conditions associated with the subsequent function, performing, on the derived dataset, one or more actions associated with the subsequent function (Murray [0067], [0090], [0093], [0134]).
30.	With respect to claim 7,
	Murray further discloses generating an indication of the functions for which the one or more associated conditions were satisfied and the associated one or more actions were performed; and associating the indication with the derived dataset (Murray Figs. 4B-C e.g. wherein the column col_0008 has been renamed to “city”).
31.	With respect to claim 8,
	Murray further discloses wherein the rules are stored as an object model, the object model comprising one or more objects that each represent an action of the one or more actions to be performed with respect to the plurality of datasets, one or more objects that each represent a function of the one or more functions that invokes the one or more actions, and one or more objects that each represent a condition of the one or more conditions defining whether to perform the one or more actions (Murray [0089], [0203], [0218] – [0219] e.g. wherein a SPARK API is provided for the transform scripts and wherein the services are implemented using JAVA, therefore, object-oriented programming hence objects are used for the conditions and the actions of each transform script).
32.	With respect to claim 9,
	Murray further discloses wherein the object model further comprises one or more objects that each represent a sequencer defining the ordered list of the one or more functions to be executed, and an object representing a cleaner that orchestrates the rules-based cleaning operations (Murray [0066], [0225], [0229], [0230] e.g. [0066]transform engine 322 can provide a user event model that orchestrates and tracks changes to the data to facilitate undo, redo, delete, and edit events).
33.	Claims 10-15 are same as claims 1-6 and are rejected for the same reasons as applied hereinabove.
34.	Claims 16-20 are same as claims 1-5 and are rejected for the same reasons as applied hereinabove.

Response to Arguments
35.	Applicant’s remarks and arguments presented on 3/2/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 14, 2021